Case 20-06041-sms   Doc 1-1 Filed 02/18/20 Entered 02/18/20 16:22:36   Desc
                     Exhibit 1 - Complaint Page 1 of 12




                EXHIBIT 1
Case 20-06041-sms     Doc 1-1 Filed 02/18/20 Entered 02/18/20 16:22:36               Desc
                       Exhibit 1 - Complaint Page 2 of 12
          FILED 7/14/2017 4:15:40 PM CLERK OF SUPERIOR COURT DEKALB COUNTY GEORGIA




                                                             17CV7642
Case 20-06041-sms   Doc 1-1 Filed 02/18/20 Entered 02/18/20 16:22:36   Desc
                     Exhibit 1 - Complaint Page 3 of 12
Case 20-06041-sms   Doc 1-1 Filed 02/18/20 Entered 02/18/20 16:22:36   Desc
                     Exhibit 1 - Complaint Page 4 of 12
Case 20-06041-sms   Doc 1-1 Filed 02/18/20 Entered 02/18/20 16:22:36   Desc
                     Exhibit 1 - Complaint Page 5 of 12
Case 20-06041-sms   Doc 1-1 Filed 02/18/20 Entered 02/18/20 16:22:36   Desc
                     Exhibit 1 - Complaint Page 6 of 12
Case 20-06041-sms   Doc 1-1 Filed 02/18/20 Entered 02/18/20 16:22:36   Desc
                     Exhibit 1 - Complaint Page 7 of 12
Case 20-06041-sms   Doc 1-1 Filed 02/18/20 Entered 02/18/20 16:22:36   Desc
                     Exhibit 1 - Complaint Page 8 of 12
Case 20-06041-sms   Doc 1-1 Filed 02/18/20 Entered 02/18/20 16:22:36   Desc
                     Exhibit 1 - Complaint Page 9 of 12
Case 20-06041-sms   Doc 1-1 Filed 02/18/20 Entered 02/18/20 16:22:36   Desc
                    Exhibit 1 - Complaint Page 10 of 12
Case 20-06041-sms   Doc 1-1 Filed 02/18/20 Entered 02/18/20 16:22:36   Desc
                    Exhibit 1 - Complaint Page 11 of 12
Case 20-06041-sms   Doc 1-1 Filed 02/18/20 Entered 02/18/20 16:22:36   Desc
                    Exhibit 1 - Complaint Page 12 of 12
